Citation Nr: 0033442	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-16 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post operative 
laminectomy, L4-5, left, currently evaluated at 20 percent.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from March 1975 to March 1979.

By rating decision in August 1979, service connection was 
granted for post operative laminectomy, L4-5, left.  This 
appeal arises from a February 1998 rating action from the 
Winston-Salem, North Carolina Regional Office that continued 
the evaluation of the veteran's service connected back 
disability at 20 percent.  A statement that can be considered 
as a Notice of Disagreement was filed in May 1998.  In 
February 1998, the veteran filed a claim for entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability (TDIU).  This appeal 
additionally arises from the June 1999 rating decision from 
the Winston-Salem, North Carolina that denied the veteran's 
claim for TDIU.  A Notice of Disagreement was filed in June 
1999.  A Statement of the Case as to both issues was issued 
in July 1999.  A substantive appeal was filed in August 1999 
with no hearing requested. 


REMAND

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA orthopedic examination 
conducted in April 1999 is inadequate for rating purposes in 
that the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995) were not addressed.  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected joint, functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45 must be addressed.  When addressing 
such functional loss, the provisions of VAOPGCPREC 36-97 
(December 1997) must be taken into account.  This opinion 
provides that Diagnostic Code (DC) 5293, intervertebral disc 
syndrome (IDS), involves loss of range of motion and that 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this diagnostic code.  Therefore, it must 
be additionally be determined whether a higher rating is 
warranted under DC 5293 based on functional loss.  A 
neurological examination additionally should be provided as 
the veteran has complained of radiating pain due to the 
service connected post operative laminectomy, L4-5, left. 

Additionally, there is an indication in the records that the 
veteran has had treatment from A. McInnis, M.D., Annie Penn 
Memorial Hospital, and at the Durham, North Carolina VA 
Medical Center.  Treatment records from this provider and 
these facilities should be requested prior to a VA 
examination. 

The undersigned notes that there is an indication in the 
record that the veteran may have applied for Social Security 
disability benefits.  The veteran should be contacted to 
determine if he has applied for Social Security disability 
benefits, and any resulting Social Security Administration 
(SSA) decision granting or denying benefits to the appellant 
and the medical records upon which it was based should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held in Holland v. 
Brown, 6 Vet. App. 443 (1994) that a claim for a total 
disability rating based on individual unemployability (TDIU) 
due to a service connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of his increased rating claim for post 
operative laminectomy, L4-5, left.

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A) for the specific requirements 
for developing claims.

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for post 
operative laminectomy, L4-5, left, in 
recent years.  After securing the 
necessary releases, the RO should obtain 
all records that have not already been 
obtained and associate them with the 
claims file.  The records requested 
should include those from A. McInnis, 
M.D., Annie Penn Memorial Hospital, and 
the Durham, North Carolina VAMC.  The 
veteran should also be requested to 
complete and submit an up-to-date 
employment statement.

3.  The RO should contact the veteran and 
determine whether he has applied for 
Social Security disability benefits.  If 
this is the case, the RO should contact 
the SSA and obtain legible copies of the 
decision that awarded or denied 
disability benefits to the veteran and 
the medical records upon which it was 
based.  All records must be associated 
with the claims folder.

4.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination and a VA 
neurological examination to determine the 
current severity of the service connected 
post operative laminectomy, L4-5, left.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  If either examiner is 
unable to make any determination 
requested, it should be so indicated on 
the record.  The factors upon which any 
medical opinion is based should be 
explained.

The orthopedic examiner should be asked 
to address the following questions.  (The 
answers should be numbered to correspond 
to the questions posed.)

I.  The ranges of motion of the 
veteran's low back and the normal 
ranges of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
post operative laminectomy, L4-5, 
left, due to any of the following:  
(1) pain on use, including flare 
ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.   

IV.  Identify the location of any 
scars referable to the service 
connected post operative 
laminectomy, L4-5, left and note 
whether they are poorly nourished 
with repeated ulceration or tender 
and painful on objective 
demonstration.

As to the claim for individual 
unemployability, the examiner should 
discuss the effect of the postoperative 
laminectomy, L4-5, left, on the veteran's 
ability to pursue substantially gainful 
employment, irrespective of advancing age 
or nonservice connected disabilities.   

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected post operative 
laminectomy, L4-5, left.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
symptoms compatible with sciatic 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief, or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  In 
addition, the RO should note whether a 
separate rating may be assigned any 
surgical scar residuals attributable to 
the service connected post operative 
laminectomy, L4-5, left.  If the veteran 
fails to appear for the scheduled 
examinations, the RO should apply the 
provisions of 38 C.F.R. § 3.655 and 
include a copy of the notification 
letters in the claims file showing the 
date of the examinations and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



